Citation Nr: 0016353	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of occupational exposure in service to ionizing and/or 
non-ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has been remanded twice by the Board for further 
development, once in February 1995, and again in September 
1999.  The case has since been returned to the Board for 
further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the veteran's claims file, the Board finds that 
a third remand is required due to noncompliance with 
instructions in previous Board remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Thyroid cancer is one of the diseases listed in 
paragraph (d)(2); however the record indicates that the 
veteran did not meet the criteria of a "radiation-exposed" 
veteran, as the record has not indicated that the veteran's 
radiation exposure resulted from one of the radiation risk 
activities enumerated in section 3.309(d)(3).  

More specifically, the veteran has not contended that her 
radiation exposure resulted from onsite participation in the 
atmospheric detonation of a nuclear device.  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 12 Vet. App. 145 (1999) (en banc); Wandel v. West, 
11 Vet. App. 200 (1998); see also Johnson v. West, U.S. Vet. 
App. No. 97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Under the present circumstances, the record shows that 
thyroid cancer is a "radiogenic disease," and it appears that 
the disease became manifest within the applicable time 
period.  See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).  

The veteran contends that her thyroid cancer resulted from 
radiation exposure.  She has contended that she was exposed 
to both high and low levels of radiation and that she was 
exposed to both ionizing and nonionizing radiation while in 
the service.  

The veteran has alleged that she was exposed to radiation 
while stationed in Germany at Field Station Berlin from July 
1981 until September 1984.  She contends that she worked on 
two top secret projects dealing with overt radiation: Project 
LaFite Clear (LFC, also known as site III) and Project 
SEARCH.  She has reported that many of her duties were and 
still are classified, and that she is therefore unable to 
give too many details on her responsibilities while she was 
there.  

However, she does contend that she was exposed to radiation 
during her work on these projects on a daily basis.  She has 
reported that her military occupational specialty was 98J.  
She reported that both projects utilized equipment that 
emitted low-grade radiation.  She more recently has stated 
that she worked with radar, a hand-held "degaussing" 
machine, oscilloscopes, and that they were surrounded by 
microwaves and radar.  

She reported continuous exposure during Project LFC because 
this project entailed working in a microwave tower that 
emitted large amounts of radiation.  She reported lower 
levels of radiation exposure during Project SEARCH.  She 
stated that they would at times go out to fix the raiders 
while the microwaves were transmitting and receiving.  She 
reported seeing a sergeant throw an orange into the path of 
the transmitting microwave and that the orange would explode.  
She reported that everything was dead in front of the 
checkerboard microwave for over 100 yards.  She stated that 
she never wore a film badge and that such badges were never 
issued.  

Therefore, as the veteran's thyroid cancer is a "radiogenic 
disease," and the veteran has alleged that the thyroid 
cancer resulted from the veteran's exposure to radiation, a 
dose assessment is required.  38 C.F.R. § 3.311(a).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure (as in this 
case), a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (emphasis 
added).  

In the case at hand, the Service Department has been unable 
to verify that the veteran was exposed to radiation during 
service.  The veteran has responded on multiple occasions 
that such records would not be located at the Service 
Department due to the top secret nature of her activities and 
assignments.  She has stated that the National Security 
Agency (NSA) could verify her assignments and substantiate 
her working conditions.  

In the February 1995 remand, the Board instructed the RO, in 
pertinent part, to contact the NSA and attempt to verify the 
veteran's assignments and verify her working conditions.  See 
Earle v. Brown, 6 Vet. App. 558, 561-562 (1994).  

There is no clear indication that the RO ever attempted to 
contact the NSA pursuant to the Board's February 1995 remand 
instructions.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Rather than attempting to contact the NSA, the RO instead 
contacted the Defense Nuclear Agency (DNA) (currently the 
Defense Threat Reduction Agency (DTRA)).  

The RO inquiry to the Defense Special Weapons Agency 
(formerly known as the Defense Nuclear Agency) was returned 
in September 1997 with a suggested alternate source for 
information regarding occupational dosimetry data for Army 
personnel, the U.S. Army Medical Command, which the RO 
contacted in December 1997.  That agency advised the RO in 
February 1998 that the inquiry had been forwarded to another 
Army agency, the U.S. Army Center for Health Promotion and 
Preventive Medicine in Aberdeen Proving Ground, Maryland, for 
a search of radiation surveys.  

In May 1998 a letter from the Army Medical Health Physics 
Program office was received by the RO that described the 
steps in the review process and asked for clarification from 
VA as to whether any additional information was being 
requested.  

The letter provided points of contact and also asked for the 
veteran to provide all unclassified information that she 
could about the projects to assist in the determination of a 
possible exposure source.  The RO in June 1998 sent a copy of 
the Board remand to the Army program manager.  

Subsequent reports of contact with the Army Medical Health 
Physics Program office indicate that the investigation was 
still to be conducted.  These reports of contact never 
indicated that any conclusions had been reached.  One report 
indicated that the RO had sent a 22 page document to the Army 
Medical Health Physics Program office.  In the final report 
of contact dated from March 1999 it was indicated that there 
was "negative response from" Dr. V.  The implications of 
this statement are unclear.  

In September 1999 the Board remanded this case because of 
deficiencies in the development of the claim following the 
February 1995 remand.  See Stegall, supra.  

In particular, the Board September 1999 remand provided the 
following explicit instructions, in pertinent part:  



3. The RO should again contact the U.S. 
Army Center for Health Promotion and 
Preventive Medicine, Medical Health 
Physics Program, Aberdeen Proving Ground, 
Maryland 21010-5422, and provide any 
information from the veteran obtained 
through the above mentioned development.

The RO should ask that the agency to 
provide a copy of any report completed in 
connection with the investigation of the 
veteran's claim initiated in early 1998 
or advise as to the anticipated 
completion date.  The agency should be 
reminded that any information they may 
have regarding potential dose information 
for ionizing and nonionizing for the 
veteran should be provided as it would 
assist the VA Under Secretary for Health 
in the determination of a dose estimate 
for the veteran.  All interagency 
contacts should be documented in the 
claims folder.

4. The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may possess 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  Thereafter, the RO should 
undertake further development in 
accordance with § 3.311(a)(2)(iii), 
specifically referral to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure, and then 
any further development under 38 C.F.R. 
§ 3.311(c) as provided under § 3.311(b) 
as applicable.

5. The RO should ensure that all likely 
sources that may possess information of 
the veteran's claimed exposure to 
nonionizing radiation have been 
contacted.  If it is determined that the 
veteran was exposed to such radiation, as 
claimed, the issue should be further 
developed to the extent deemed necessary 
to insure an informed determination as 
discussed in Rucker v. Brown, 10 Vet. 
App. 67 (1997) (emphasis added).

The development that was conducted pursuant to the September 
1999 Board remand did not adequately address the issues 
specified in the remand instructions, as listed above.  

While the record shows that the RO requested the veteran to 
provide information requested on page 2 of a letter from the 
U.S. Army Center for Health Promotion and Preventive 
Medicine, Medical Health Physics Program (as per Order #2), 
the evidence shows that her response was not forwarded to the 
the U.S. Army Center pursuant to Order #3.  In fact, the 
evidence shows that the RO did not attempt to contact or 
obtain information from the U.S. Army Center for Health 
Promotion and Preventive Medicine, Medical Health Physics 
Program, Aberdeen Proving Ground as was instructed in Order 
#3.  

The evidence shows that the RO made no attempt to refer the 
case to the Under Secretary for Health for a dose assessment 
as instructed in Order #4.  

Finally, the evidence shows that the RO did not attempt to 
contact all likely sources that may possess information of 
the veteran's claimed exposure to radiation, as was 
instructed in Order #4 and Order #5.  In this regard, the RO 
made no attempt to contact the NSA as was noted previously.  

The RO is again advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall, supra.  

The Board additionally notes that the RO, following the 
September 1999 Board remand, returned the case to the Board 
without providing the veteran's local accredited 
representative the opportunity to present an argument on the 
veteran's behalf in a Statement of Accredited Representative 
in Appealed Case (VA Form 646).  The Board notes that the 
last statement from the veteran's representative on file is 
dated in October 1992 and February 1993.  This due process 
defect should be remedied on remand.  See 38 C.F.R. § 19.9 
(1999).  

Accordingly, the issue on appeal must be remanded a third 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should contact the appropriate 
office at the NSA in order to verify the 
veteran's assignments and substantiate 
her working conditions from July 1981 to 
September 1984 while assigned to Field 
Station Berlin, especially her 
participation in Project LFC (LaFite 
Clear, also known as Site III) and 
Project SEARCH (Tuefelsburg or 
Trufelsburg, West Berlin, Germany), and 
whether those duties involved her 
exposure to ionizing and/or non-ionizing 
radiation.  All interagency contacts 
should be documented in the claims 
folder.  

3.  The RO should again contact the U.S. 
Army Center for Health Promotion and 
Preventive Medicine, Medical Health 
Physics Program, Aberdeen Proving Ground, 
Maryland 21010-5422, and submit the 
additional information provided by the 
veteran in her December 1999 letter (See 
Order #2 from the September 1999 Board 
remand).  

The RO should ask that the agency provide 
a copy of any report completed in 
connection with the investigation of the 
veteran's claim initiated in early 1998 
or advise as to the anticipated 
completion date.  The agency should be 
reminded that any information they may 
have regarding potential dose information 
for ionizing and nonionizing for the 
veteran should be provided as it would 
assist the VA Under Secretary for Health 
in the determination of a dose estimate 
for the veteran.  All interagency 
contacts should be documented in the 
claims folder.


4.  The RO should insure that all likely 
sources that may possess information of 
the veteran's claimed exposure to 
radiation have been contacted.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Thereafter, the RO should forward such 
records to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  

Following the referral to the Under 
Secretary for Health, any further 
development under 38 C.F.R. § 3.311(c), 
as provided under § 3.311(b), should be 
taken if warranted.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not been so 
completed, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for thyroid cancer as 
a result of occupational exposure to 
ionizing and/or non-ionizing radiation.  

7.  The RO should provide the veteran's 
local accredited representative with a 
Statement of Accredited Representation in 
Appealed Case (VA Form 646) for 
completion and return relative to the 
issues on appeal.

8.  The RO should review the 
representative's statement on behalf of 
the veteran, and undertake any additional 
actions deemed indicated in view of the 
contents of such statement.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


